     Case 18-29329        Doc 31    Filed 03/01/19 Entered 03/01/19 08:37:03           Desc Main
                                      Document     Page 1 of 2




Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
Paul M. Halliday, Jr., Bar Number 5076
Brian J. Porter, Bar Number 14291
HALLIDAY, WATKINS & MANN, P.C.
Attorneys for Bank of America, N.A.
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 49952

                    IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF UTAH
                               CENTRAL DIVISION

In re:                                                 Bankruptcy Case No. 18-29329 JTM
                                                                  Chapter 13
JASON HOLT
                                                          OBJECTION TO PLAN AND
                Debtor.                                    MAILING CERTIFICATE


         Bank of America, N.A., (referred to herein as "Secured Creditor") holds a valid Note and lien

against Debtor’s residence and objects to the Chapter 13 Plan of Debtor as follows:

         1.     The plan does not provide for Secured Creditor's pre-petition arrearage amount of

$242,196.59.

         2.     The plan is not feasible.     The debtor’s plan will pay approximately $18,600.00,

excluding Chapter 13 Trustee commissions and attorney fees and costs, and will fail to pay all of

Secured Creditor’s arrearages.

         3.     The plan should treat Secured Creditor in paragraph 3.1, stating arrearages will be paid

in the amount of $242,196.59 and post-petition payments will be paid pursuant to the terms of the Note

and Trust Deed, or state that the property is to be surrendered in paragraph 3.5
     Case 18-29329        Doc 31      Filed 03/01/19 Entered 03/01/19 08:37:03         Desc Main
                                        Document     Page 2 of 2

       4.       The plan should provide for the full amount of Secured Creditor's trust deed lien and

other loan terms remain in effect and are not modified except as expressly provided in the plan.

       DATED this 1st day of March, 2019.

                                             /s/ Brian J. Porter
                                             Brian J. Porter
                                             Attorney for Bank of America, N.A.


                                    MAILING CERTIFICATE

       The undersigned hereby certifies that true and correct copies of the foregoing Objection to Plan

and Mailing Certificate were mailed by first class mail, postage prepaid, this 1st day of March, 2019, to

each of the following:

            Jason Holt                                Theron D. Morrison
            15001 Eagle Crest Drive                   Via ECF
            Draper, UT 84020                          Debtor’s Attorney
            Debtor
                                                      Lon Jenkins
            United States Trustee                     Via ECF
            Via ECF                                   Chapter 13 Trustee

                                                     /s/ Brian J. Porter
